Exhibit 10.51


Wealth Management
Business Building Incentive Plan
Modified Plan for 2009


The primary responsibility of the Executive Vice President of Wealth Management
is to increase wealth management revenues.  The intent of this incentive plan is
to reward as the Wealth Management division meets and exceeds performance
targets.


The full year effect of the market decline will be reflected in 2009 revenues
and pre-tax earnings.  In recognition of extraordinary market conditions, the
existing Business Building Incentive Plan structure has been modified to provide
a 50% incentive payment ($100,000) for performance at 110% of the 2009 budget or
a 100% incentive payment ($200,000) for performance equal to 2008 results.


MODIFIED INCENTIVE STRUCTURE
 
Performance will be measured in terms of achieving targeted levels of pre-tax
earnings, revenues, and net new assets under management, with each metric having
equal weighting.   Results will be based upon the combined performance of the
Wealth Management product lines including Washington Trust Investors, 1800 Asset
Management, Weston Financial, and Client Services.
 
Goals should be achieved through organic growth in the existing product lines,
excluding any revenue or asset growth through acquisitions or mergers.  Goals
and/or results may be adjusted to reflect extraordinary events, including, but
not limited to, acquisitions or mergers.
 
Net new assets under management will be inclusive of all cash flows including,
but not limited to, new business, solicited additions/upgrades, lost business,
contributions, and distributions.  This will be measured by taking the change in
net assets under management, less market appreciation/depreciation and
investment income.
 
Pre-tax earnings results will be net of any payment under this or any other
incentive plan.
 
PRINCIPAL PROVISIONS

 
Term of the Program
The term of this program is one year.  This plan supersedes all previous plans
for participants.
 

Eligible Participants
The Executive Vice President of Wealth Management is the only participant in
this program.  This incentive is in addition to his incentive under the Annual
Performance Plan.
 

Administration
The Board of Directors has responsibility for establishing goals and determining
plan payments.  The Board has delegated responsibility for review of plan
parameters, goals and payments to the Compensation and Human Resources
Committee.
 
If the Corporation is required to prepare an accounting restatement due to the
material noncompliance with any financial reporting requirement under the
Federal securities laws, all participants will be required to reimburse the
Corporation for any plan payment that would not have been earned based on the
restated financial results.
 
Plan payments will be determined by the Compensation and Human Resources
Committee.  Regardless of the actual award levels determined by the plan
parameters, the Bank reserves the right to modify any award. The

--------------------------------------------------------------------------------

decisions of the Compensation and Human Resources Committee will be considered
final, binding, and conclusive on all parties.
 
The Board of Directors and/or the Compensation and Human Resources Committee
reserves the right to suspend, modify or terminate the plan at any time.
 

Individual Performance and Incentive Payments
An individual is expected to fully meet all major job requirements in order to
qualify for incentive compensation.  An individual is expected to be forthright
and honest with regard to all items submitted in calculating incentive
payments.  Any intent to deceive or defraud can result in disciplinary action up
to and including termination.
 
Compliance with all Bank and/or Department policies and procedures is
essential.  This includes, but is not limited to, the following of investment
policies and the proper and timely documentation of all work.  Any violation of
Bank policy can result in loss of incentive compensation as well as loss in
employment.
 

Payment
Incentive compensation will be paid as soon as practical after final results can
be quantified.  Participants must be active employees of The Washington Trust
Company on the date that incentive payments are made in order to qualify for
payment.  However, employees who retire prior to the payment of the incentive
will be eligible for incentives on a pro-rated basis.  Employees who terminate
employment with the Bank (for reasons other than retirement) prior to the date
of payment will not be eligible to receive any payment from the Plan.
 
This is not a tax qualified plan, which means that all payments are subject to
ordinary taxation.  Participants may defer any or all of the Plan payment into
The Washington Trust Company Nonqualified Deferred Compensation Plan.
 

Claims To Awards And Employment Rights
Eligibility to participate in this program does not confer any right on the
participant to continue in the employ of the organization or limit, in any way,
the right of the employer to terminate at will.
 
